Luke, J.
1. In trover no set-off by the defendant is allowable, unless equitable relief is sought in the pleadings. Youngblood v. Armour Fertilizer Works, 23 Ga. App. 731 (99 S. E. 314).
2. Under the above ruling, the verdict in favor of the defendant was unauthorized, and the court erred in overruling the motion for a new trial.
3. The other alleged errors will not probably recur upon another trial.

Judgment reversed.


Broyles, O. J., mid Bloodworth, J., concur.

Trover; from Lincoln superior court — Judge Walker. March 25, 1920.
Burnside & McWhorter, for plaintiff.
C. J. Perryman, for defendant.